




Exhibit 10.22
[a1022eipumbrella_image1a02.gif]
2015 Executive Incentive Plan




I.    Objectives and Summary
CVS Health Corporation’s Executive Incentive Plan (the “Plan”) governs annual
incentive awards for certain key executive officers of CVS Health Corporation
and its subsidiaries (together, “the Company”). The purpose of the Plan is to
reward certain key executive officers of the Company for their material
contributions to the Company and to motivate them to continue making such
contributions in the future. The Plan is intended to provide performance-based
compensation within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), and the provisions of the Plan shall be
construed and interpreted to effectuate such intent.


The Management Planning and Development Committee (the “Committee”) of the Board
of Directors (the “Board”) shall administer the Plan under the provisions herein
and of the 2010 Incentive Compensation Plan (the “ICP”) and shall have
authority, without limitation, to determine the Participants (as defined in
Section III), to determine the terms and conditions of any Award (as defined in
Section III) and to interpret the Plan. Subject to the provisions of Section
162(m) of the Code, the Committee may, in its sole discretion, delegate to
officers of CVS Health the authority to perform administrative functions of the
Plan as the Committee may determine and may appoint officers and others to
assist it in administering the Plan.
II.    Plan Year
The Plan is a calendar year plan, which runs from January 1 to December 31
(“Plan Year”).


III.    Eligible Participants
Within 90 days after the start of the applicable Plan Year, the Committee shall
designate the key executives of the Company who are eligible to participate in
the Plan for the Plan Year (each, a “Participant”) and to receive an award under
the terms of the Plan (an “Award”). The Participants for the Plan Year shall be
set forth in the Exhibit A to the Plan related to the Plan Year (“Exhibit A”).
Except as the Committee may otherwise determine, it is intended that the
Participants for any Plan Year shall include all employees who are treated as
“covered employees” within the meaning of Section 162(m)(3) of the Code for that
Plan Year and whose compensation for such Plan Year consequently may be subject
to the limit on deductible compensation imposed by Section 162(m) of the Code.
The Committee may designate a key executive as a Participant after the first 90
days of the applicable Plan Year, but only if the key executive is a new
employee of the Company.


IV.    Bonus Pool
A.For each Plan Year, the Company will establish a pool of funds for that Plan
Year in an amount equal to 0.5% of the Company’s Adjusted Net Income for the
Plan year (the “Bonus Pool”). For purposes of the Plan, “Adjusted Net Income” is
defined as adjusted income from continuing operations attributable to CVS Health
as reported by the Company in its year-end earnings. Within 90 days of the start
of the Plan Year, the Committee may make provision for excluding from the
calculation of the Bonus Pool the effect of extraordinary events and changes in
accounting methods, practices or policies.


B.Within 90 days of the start of each Plan Year, the Committee will designate a
percentage of the Bonus Pool to be allocated to each Participant and a
percentage to be reserved in the event the Committee wishes to allocate a
percentage to a new Participant, if any, after the first 90 days of the
applicable Plan Year. The allocations will be set forth in the Exhibit A for the
Plan Year. The maximum allocation that may

Executive Incentive Plan             Confidential & Proprietary





--------------------------------------------------------------------------------






be made to any Participant for a Plan Year will be 40%, and in no event shall
the allocations, in the aggregate, exceed 100% of the Bonus Pool. Regardless of
the foregoing, in no event shall any Participant be entitled to receive more
than his or her individual cap as set forth in Exhibit A for the Plan Year.


V.    Awards
A.    Following the completion of each Plan Year, the Committee shall certify in
writing the amount of the Bonus Pool and the actual Award amount, if any,
payable to each Participant for such Plan Year. Subject to Section V.B, the
actual Award amount payable to a Participant shall equal his or her allocable
percentage of the Bonus Pool as certified by the Committee.


B.    The Committee in its sole and exclusive discretion may reduce (including a
reduction to zero) the Award to a Participant otherwise payable under the Plan
for the Plan Year at any time prior to the payment of the Award to the
Participant. The exercise of such negative discretion with respect to one
Participant shall not result in an increase in the amount payable to any other
Participant.


VI.
Payment of Awards

A.Subject to Section V, a Participant shall receive payment of an Award if he or
she remains employed by the Company through the final determination of incentive
awards for the Plan Year; provided, however, that no Participant shall be
entitled to payment of an Award hereunder until the Committee makes the
certification provided for in Section V. The final determination of incentive
awards generally occurs in February of the year following the Plan Year.


B.Awards shall be paid in cash or in any other form prescribed by the Committee
and shall be paid to Participants as soon as administratively feasible following
the date that annual bonuses are determined and approved for Company employees
generally, but in any case on or before March 15 of the year immediately
following the Plan Year. Awards may be subject to garnishments and other state
or federal tax withholding requirements.
C.Calculations for full and partial awards will be based on each Participant’s
annual base salary and individual target opportunity as of December 31st of the
Plan Year. For purposes of proration, the 15th of the month will be used to
determine if the month is included or excluded from the incentive calculation,
as follows:
1.
If a Participant’s employment is terminated on or before the 15th of the month
and the employee is eligible for a prorated award under the Plan, then the full
month will be excluded from incentive calculations.

2.
If a Participant’s employment is terminated after the 15th of the month and the
employee is eligible for a prorated award under the Plan, then the full month
will be included in the incentive calculations.



VII. Retirement and Death
A.If a Participant is at least age 55 and has a minimum of 10 years of service
with the Company or is at least age 60 and has a minimum of 5 years of service
with the Company and the Participant retires before the end of the Plan Year,
he/she may be eligible to receive a prorated Award based on the number of months
worked during the Plan Year, provided he/she meets all other eligibility
criteria for an Award. Participants who do not meet the minimum retirement
requirements under this section at the time of retirement and who retire before
the end of the Plan Year will not be eligible for an Award.


B.In the case of the death of a Participant before the end of the Plan Year, a
prorated Award may be paid to the Participant’s spouse, if living; otherwise, a
prorated Award may be paid in equal shares to surviving children of the
Participant. If there are no surviving children, a prorated Award may be paid to

Executive Incentive Plan    2     Confidential & Proprietary







--------------------------------------------------------------------------------






the Participant’s estate. If an Award is paid, the Award will be prorated based
on the number of months the Participant worked during the Plan Year.


VIII. Miscellaneous
A.    No Promise of Continued Employment
The Plan does not create an express or implied contract of employment between
the Company and a Participant. Both the Company and the Participant retain the
right to terminate the employment relationship at will, at any time and for any
reason.
B.    Rights are Non-Assignable
Neither the Participant, nor any beneficiary, nor any other person shall have
any right to assign, in whole or in part, the right to receive payments under
the Plan. Payments are non-assignable and non-transferable, whether voluntarily
or involuntarily.


C.
Compliance with Applicable Law

A Participant must comply with all applicable state and federal law and the
policies of the Company to be eligible to receive an Award under the Plan.


The Company will comply with all applicable laws concerning incentive awards;
the Plan and its administration are not intended to conflict with any applicable
state or federal law.
D.    Change in Control
In the event of a change in control of the Company, as defined in the ICP, the
Plan shall remain in full force and effect. Any amendments, modifications,
termination or dissolution of the Plan by the acquiring entity may only occur
prospectively and will not affect incentive earnings or eligibility before the
date of the change in control or such date as it may be modified or dissolved by
the acquiring entity.


Provisions regarding the payment of annual incentive awards that are set forth
in change in control agreements with Participants shall supersede those
appearing in the Plan.
E.    Withholding
All required deductions will be withheld from the Awards prior to distribution.
This includes all applicable federal, state, or local taxes, as well as any
eligible 401(k) deductions and deferred compensation contributions as defined by
the applicable plans. Awards that are deferred will be taxed according to
applicable federal and state tax law. Each Participant shall be solely
responsible for any tax consequences of his or her Award hereunder.


F.    Amendment/Modification/Termination
The Company retains the right to amend, modify, or terminate the Plan at any
time on or before the last day of the Plan Year for any reason, with or without
notice to Participants, provided that no changes shall be made that would not
comply with the requirements of Section 162(m) of the Code.


G.
Interpretation

All inquiries with respect to the Plan and any requests for interpretation of
any provision in the Plan must be submitted to the Committee in writing. Failure
to submit a request for resolution of a dispute or question in writing within
30 days of distribution of the Award shall result in a waiver of the
Participant’s rights to dispute the Plan provision or amount of the Award.


Capitalized terms not otherwise defined herein shall have the meaning assigned
to such defined term(s) in the ICP. In the event of any conflict between the ICP
and the Plan, the terms of the ICP shall govern.

Executive Incentive Plan    3     Confidential & Proprietary







--------------------------------------------------------------------------------






H.    Recoupment of Incentive Awards
Each Award under the Plan shall be subject to the terms of the Company’s
Recoupment Policy as it exists from time to time, which may require a
Participant to immediately repay to the Company the value of any pre-tax
economic benefit that he or she may derive from the Plan.


I.    Section 409A of the Internal Revenue Code
The Company intends that the MIP not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, as
amended, and the regulations and guidance thereunder (collectively, “Section
409A”), and that to the extent any provisions of the Plan do not comply with
Section 409A the Company will make such changes as it deems reasonable in order
to comply with Section 409A. Payments hereunder are intended to qualify as
short-term deferral payments under Section 409A. In all events, the provisions
of CVS Health Corporation’s Universal 409A Definition Document are hereby
incorporated by reference. Notwithstanding any other provision of the Plan or
any Award to the contrary, to the extent required to avoid a violation of
Section 409A, payment of any amounts to “specified employees” shall be delayed
until the first business day of the seventh (7th) month following the date of
termination of employment. References to an Eligible Person’s “termination of
employment” (and corollary terms) shall be construed to refer to the Eligible
Person’s “separation from service” with the Company as determined under Section
409A.

Executive Incentive Plan    4     Confidential & Proprietary





